Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          June 15, 2021
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

    STATE OF WASHINGTON,                                            No. 53455-0-II

                                Respondent,

          v.

    DAVID ACE MIKEALS,                                        UNPUBLISHED OPINION

                                Appellant.

         LEE, C.J. — David A. Mikeals was convicted of residential burglary, possession of a

controlled substance, and bail jumping. Mikeals appeals only his conviction for possession of a

controlled substance, arguing that the statute criminalizing simple possession is unconstitutional.

Based on our Supreme Court’s decision in State v. Blake,1 we agree. Therefore, we reverse

Mikeals’ conviction for possession of a controlled substance and remand to the trial court to vacate

that conviction and to resentence Mikeals on his remaining convictions.2




1
    State v. Blake, 197 Wn.2d 170, 481 P.3d 521 (2021).
2
  Mikeals also filed a motion to remand for resentencing. Motion to Remand for Resentencing in
Light of Blake, No. 53455-0-II, March 17, 2021. The State agrees that this case should be
remanded for resentencing. Because we reverse Mikeals’ conviction for possession of a controlled
substance, resentencing is necessarily required. Therefore, we also grant Mikeals’ motion for
resentencing.

In addition, Mikeals filed a motion for accelerated review that is pending before this court. Motion
to Accelerate Review, No. 53455-0-II, April 6, 2021. Because we have now decided Mikeals’
appeal, the motion for accelerated review is now moot.
No. 53455-0-II



                                             FACTS

          Following a jury trial, Mikeals was convicted of residential burglary, possession of a

controlled substance, and bail jumping. Mikeals appeals his conviction for possession of a

controlled substance.

                                           ANALYSIS

          Mikeals argues that his conviction for possession of a controlled substance is

unconstitutional. We agree.

          In Blake, our Supreme Court held that RCW 69.50.4013(1), the statute criminalizing

simple possession, is unconstitutional. 197 Wn.2d at 186. Therefore, the statute is void. Id. at

195. Because RCW 69.50.4013(1) is void, Mikeals’ conviction for possession of a controlled

substance is invalid. See In re Pers. Restraint of Hinton, 152 Wn.2d 853, 857-58, 100 P.3d 801

(2004).

          We reverse Mikeals’ conviction for possession of a controlled substance. We remand to

the trial court to vacate Mikeals’ conviction for possession of a controlled substance and to

resentence Mikeals on his remaining convictions.




                                                2
No. 53455-0-II



        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Lee, C.J.
 We concur:



 Worswick, J.




 Glasgow, J.




                                                3